—Judgment, Supreme *259Court, Bronx County (Joseph Cerbone, J.), rendered February 3, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7½ to 15 years, unanimously affirmed.
Defendant’s claim that the trial court improperly admitted evidence of an uncharged crime is without merit. The police witness testified that immediately prior to the charged sale, defendant removed something from a plastic bag in a garbage pail, placed the item in his pocket, and subsequently gave something to a man who approached him in a car. Even assuming that the testimony showed the commission of an uncharged crime, the evidence was admissible to prove intent to sell, a requisite element of a charged crime, and was interwoven with the narrative of the entire incident (People v Hernandez, 216 AD2d 11). We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Sullivan, Ross, Williams and Tom, JJ.